Citation Nr: 0830568	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-12 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1955 to May 1959. 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.

In an August 2008 Informal Hearing Presentation, the 
veteran's representative asserted that a claim for an 
increased evaluation for service-connected bilateral hearing 
loss was on appeal.  Although a September 2004 rating 
decision, April 2005 notice of disagreement, and July 2005 
statement of the case are of record, the veteran did not file 
a substantive appeal.  Accordingly, that claim is not before 
the Board at this time.  See 38 C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of this 
claim has been obtained.

2.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for tinnitus, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Prior to the adjudication of the veteran's claim, a letter 
dated in June 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letters 
informed the veteran that additional information or evidence 
was needed to support his service connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's service medical records have been 
obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Private medical records were requested, but 
the private physician's office responded that a search of 
their files did not contain any of the veteran's records.  
See July 2008 response letter.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The Board notes that the veteran was afforded a VA 
examination in connection with his tinnitus claim.  See 
38 C.F.R. § 3.159 (c)(4).

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for tinnitus, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  



B.  Law and Analysis 

In this case, the veteran contends that he is entitled to 
service connection for tinnitus on the basis that he was 
exposed to acoustic trauma during his period of service.  The 
veteran asserted that he worked on the flight deck of an 
aircraft carrier.  See May 2003 statement in support of 
claim; March 2002 statement in support of claim.  The veteran 
also reported that his tinnitus onset was between 1965 and 
1970.  See April 2005 statement in support of claim.  After 
service discharge, he reportedly worked doing sales in office 
settings and had no noise exposure.  See April 2005 statement 
in support of claim.

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for tinnitus.  As such, the appeal must be 
denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2007). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that a review of the veteran's 
service medical records reveals that they are silent in terms 
of complaints, treatment or diagnoses of tinnitus.  The 
veteran's May 1955 enlistment examination and May 1959 
separation examination reflected normal hearing.  See May 
1955 report of medical examination; May 1959 report of 
medical examination.  In August 2004 the veteran was given a 
VA audiological examination.  During this examination, the 
veteran reported that his duty station on board ship was in 
front of the catapult and that the onset of his tinnitus was 
between 1965 and 1970.  Based on the veteran's report, the 
examiner opined that it is not likely that the current 
tinnitus is a result of military service.  See August 17, 
2004 VA audiological examination.

The Board observes and finds credible the veteran's 
contention that he currently has tinnitus and had noise 
exposure in service.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (noting that the Board is 
obligated to determine the credibility of lay statements); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay 
testimony may establish the presence of tinnitus because 
ringing in the ears is capable of lay observation); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  However, the question remains as to whether the 
veteran's current tinnitus is related to his military 
service.  See Pond, 12 Vet. App. 341.

First, the evidence of record does not demonstrate a nexus or 
relationship between the veteran's tinnitus and service.  
Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.  The veteran 
separated from service in May 1959 and reported that tinnitus 
began between 1965 and 1970.  The Board notes that the gap 
between active service and the earliest complaints of 
tinnitus constitutes negative evidence that tends to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
tinnitus is itself evidence which tends to show that tinnitus 
did not have its onset in service or for many years 
thereafter.

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran's 
current tinnitus to be related to his military service.  The 
Board notes the August 2004 VA examiner's opinion that it is 
not likely that the veteran's current tinnitus is related to 
service.  The Board finds the opinion probative because the 
examiner reviewed the claims file, examined the veteran, and 
provided supporting rationale.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (holding that the probative value of medical opinion 
evidence is based on the personal examination of the patient, 
the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  Moreover, although the veteran 
stated that his tinnitus was due to service, his testimony is 
not competent to provide such a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).

As there is no competent medical evidence of record 
indicating a connection between the veteran's current 
tinnitus, and no objective evidence of any manifestations 
until years after his separation from service, the record 
affords no basis to grant service connection.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for tinnitus.




ORDER

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


